DETAILED ACTION
RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 01/22/2021 has been entered.
The IDS submitted on 4/12/2019 has been considered.  
Response to Arguments
Applicant’s arguments submitted 12/23/2020 with respect to rejections under 35 USC § 103 have been fully considered but are moot in view of new grounds of rejection.
Applicant argued that the IDS of 4/23/2019 be considered. There are no IDS submitted by applicant dated 4/23/2019.
Applicant’s arguments submitted 12/23/2020 with respect to rejections under 35 USC § 112 have been fully considered but they are not persuasive.

On page 15 of the applicant’s remarks, applicant argues the following:

Applicant respectfully submits that at least p. 10, lines 3-14 describe "detect... a radio link failure", "transmitter configured to transmit radio link failure related information" and "wherein the radio link failure related information includes a value," in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed features. For instance, the specification describes: “Communication status acquisition unit 33 can acquire information representative of the communication status of user communications. The information representative of the communication status, i.e., the communication status information, is information indicative of the status of communications that are performed using a radio signal. Examples of the communication status information are information indicating that the mobile radio terminal is unable to receive a radio signal from a radio base station and user communications are forcibly shut off, and information indicating that the mobile radio terminal is unable to make an outgoing call to another mobile radio terminal. Other examples of the communication status information are information indicating a handover failure and information indicating a communication throughput.” (emphasis added, Specification, p. 10, lines 3-14).


Examiner Response:
Examiner respectfully disagrees with the above arguments. Examiner evaluated the whole page 10 and other portions of the specification but reasonable support was not found. First, Examiner asserts that radio link failure (RLF), is a term of the 5G networks, and it is used to allow a UE or terminal or monitor the downlink radio link quality.  One skilled in the art would recognize that the radio link failure is a broader term than handover failure or other forced shut off, and it covers other radio link failures in addition to handover failure. Applicant’s original specification does NOT anywhere mention the RLF or radio link failure. Applicant’s attempt to incorporate “radio link failure” into the claims or by replacing handover failure with “radio link failure” changes the scope of the original claims beyond what was originally described in the specification. The term radio link failure is broader than the handover failure, thus, they are not the equivalents. Broadening a limitation (e.g., using the term radio link failure instead of the term handover failure) raises an issue regarding whether the inventor had possession of a broader, more generic invention.  See MPEP 2163.
Further, there is no mention or description of the phrase “radio link failure”. Further, there is no mention of “detecting a radio link failure by the mobile radio terminal”.  The specification includes communication failures, such as, “handover failure”, “unable to connect”, “forcibly shut off”, “unable to make a call”. However, radio link failure or RLF is a broader term than the terms indicated in the specification.  
For example, Radio Link Failure also includes 5G network terms such as link failure concerning a quality of a cell for indicating out-of-sync / in-sync status indications to the higher layers. 

Here, the incorporating of radio link failure into the claims would read on terms beyond the scope of the applicant’s claimed invention as originally filed. Therefore, the broad term “radio link failure” which is not described in the specification, does not have support in the specification.

Applicant further argues the following:

The grounds or rejection allege that “a radio link failure occurs when the radio communication link completely fails and the call is dropped from the base station” (Office Action, pages 22-23).  Applicant respectfully submits that at least the above-identified aspect of the specification, at p. 10, lines 3-14, which describes that “the mobile radio terminal is unable to receive a radio signal from a radio base station and user communications are forcibly shut off and information indicating that the mobile radio terminal is unable to make an outgoing call to another mobile radio terminal” describes the claimed features in in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed features.

Examiner Response:
Examiner respectfully disagrees with the above arguments.  One skilled in the art would recognize that the radio link failure is a broader term than the terms: “the mobile radio terminal is unable to receive a radio signal from a radio base station and user communications are forcibly shut off and information indicating that the mobile radio terminal is unable to make an outgoing call to another mobile radio terminal”. One skilled in the art would recognize that the Radio link failure could also cover many other communication failures. Further, Radio Link Failure can also include RRC connection failure in LTE system and 5G network terms such as link failure concerning a quality of a cell for indicating out-of-sync / in-sync status indications. 
Therefore, the incorporating of the broader term, radio link failure, into the claims would read on terms beyond the scope of the applicant’s claimed invention as originally filed. Applicant’s specification does not state that any of the “the mobile radio terminal is unable to receive a radio signal from a radio base station” and “user communications are forcibly shut off and information indicating that the mobile 
Applicant further argues the following:

Indeed, the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement (MPEP §2163.02). Thus, it is not necessary for the specification to use the exact terms “radio link failure” in order to satisfy the written description requirement. Accordingly, Applicant respectfully submits that the claims satisfy the written description requirement for at least these reasons.  Second, Applicant respectfully submits that the terms “transmitter configured to transmit radio link failure related information” and “wherein the radio link failure related information includes a value...” are supported by at least the following aspects of the original specification: “Communication status acquisition unit 33 can acquire information representative of the communication status of user communications. … Examples of the communication status information are information indicating that the mobile radio terminal is unable to receive a radio signal from a radio base station and user communications are forcibly shut off, and information indicating that the mobile radio terminal is unable to make an outgoing call to another mobile radio terminal” (emphasis added, Specification, p. 10, lines 3-12) “For example, when user communication such as a call or data communication are forcibly shut off, mobile ratio terminal 21 is triggered to acquire reception status information” (Specification, p. 11, lines 6-9)  “When mobile radio terminal 21 detects the trigger, mobile radio terminal 21 measures a reception status and acquires reception status information indicative of the measured reception status (step 102). Then, mobile radio terminal 21 sends measured information including the positional information, the time information, and the reception status information to information collecting server 1 (step 104)” (Specification, p. 13, lines 6-13)


	Examiner Response:
	Examiner respectfully disagrees with the above arguments.  Although, the subject matter of the claim need not be described literally in order for the disclosure to satisfy the description requirement, amended claims may not broaden or narrow the breadth of the claim limitations (See MPEP 2163.05).  Broadening a limitation (e.g., using the term radio link failure instead of the term handover failure) raises an issue regarding whether the inventor had possession of a broader, more generic invention.  See MPEP 2163. 	The claimed subject matter must be described in the specification. 
	Understanding the facts that (1) Radio Link Failure (RLF) is a broader term than the terms used in the specification, (2) RLF is a 5G and LTE connectivity term, and (3) the description does not describe 
	With regards to the limitation, “transmitter configured to transmit radio link failure related information”, examiner asserts that since the radio link failure is not supported in the specification, therefore, transmitting of radio link failure information is not supported for the same reasons that radio link failure is not supported. 
	The mobile radio terminal sending measured information including the positional information, the time information, and the reception status information to information collecting server as in Specification, p. 13, lines 6-13) is not equivalent to radio link failure information.  
	Once again, the subject matter of the claim need not be described literally in order for the disclosure to satisfy the description requirement, however, amended claims may not broaden or narrow the breadth of the claim limitations (See MPEP 2163.05).  Broadening a limitation (e.g., using the term radio link failure instead of the term handover failure) raises an issue regarding whether the inventor had possession of a broader, more generic invention.  See MPEP 2163. And in this case, the terms “measured information including the positional information, the time information, and the reception status information” are specific terms. The claims as amended include a general term which is much broader than the specific terms found in the original description.  As MPEP state broadening a limitation (e.g., using the term radio link failure rather than the specific terms in the specification) raises an issue regarding whether the inventor had possession of a broader, more generic invention.  See MPEP 2163. Since, one skilled in the art would recognize that radio link failure covers 5G and LTE connectivity issues, thus, the term radio link failure would be new matter, and the original description does not have support for it.


Applicant further argues the following:

Third, Applicant respectfully submits that the Specification also describes the terms “wherein the radio link failure related information includes information indicating a period of time elapsed since the handover failure detection 

	Examiner Response:
	Examiner respectfully disagrees with the above arguments and asserts that the limitation “wherein the radio link failure related information includes information indicating a period of time elapsed since the handover failure detection or the radio link failure detection” includes the specific phrase “radio link failure”. As indicated above radio link failure is not supported by the original description, and since the radio link failure is not supported in the specification, therefore, transmitting of radio link failure information is not supported for the same reasons that radio link failure is not supported.  Examiner suggests replacing “radio link failure information” with “reception status information” in order to overcome the rejection in this particular portion. Applicant argues that the terms the positional information, the time information, and the reception status information is equivalent to radio link failure information. Examiner suggests replacing radio link failure information” with “positional information, the time information, and the reception status information” in order to overcome the rejection. One skilled in the art would recognize that the terms positional information, the time information, and the reception status information is not equivalent to radio link failure information.  Radio link failure is a broader term and covers many other features of 5G and LTE as indicated above.
	Once again, broadening a limitation (e.g., using the term radio link failure instead of the term handover failure) raises an issue regarding whether the inventor had possession of a broader, more generic invention.  See MPEP 2163. And in this case, the terms “measured information including the 


Applicant further argues the following:

Finally, Applicant respectfully submits that the terms “transmit the radio link failure related information in response to the handover failure detection or the radio link failure detection” and “transmit the radio link failure related information in a case of the handover failure detection or the radio link failure detection” are supported by at least p. 13, lines 3-5, which describe: “...mobile radio terminal 21 monitors the communication status of user communications, and detects as a trigger when communication status information has satisfied a predetermined condition (step 101)”.

Applicant respectfully submits that one of ordinary skill in the art would understand in light of at least the above aspect of the original specification that the expression “trigger” may correspond to at least “a handover failure” or “a call or data communication are forcibly shut off’. Moreover, p. 13, lines 6-8 of the specification describe: When mobile radio terminal 21 detects the trigger, mobile radio terminal 21 measures a reception status and acquires reception status information indicative of the measured reception status (step 102). Further, p. 13, lines 21-23 describe: Then, mobile radio terminal 21 sends measured information including the positional information, the time information, and the reception status information to information collecting server 1 (step 104).

Examiner Response:
Examiner respectfully disagrees with the above arguments.  The issue with the above limitation is the phrase “radio link failure”.  Replacing the radio link failure with handover failure would overcome the rejection for this part. One skilled in the art would recognize that the radio link failure is a broader term than the terms: “the mobile radio terminal is unable to receive a radio signal from a radio base station and user communications are forcibly shut off and information indicating that the mobile radio terminal is unable to make an outgoing call to another mobile radio terminal”. One skilled in the art would 
Broadening a limitation (e.g., using the term radio link failure instead of the term handover failure) raises an issue regarding whether the inventor had possession of a broader, more generic invention.  See MPEP 2163.  As MPEP states broadening a limitation (e.g., using the term radio link failure rather than the specific terms in the specification) raises the issue of whether the inventor had possession of a broader, more generic invention.  See MPEP 2163. Based on knowledge of one of the ordinary skill in the art that RLF or radio link failure covers deficiencies in 5G and LTE networks, one of the ordinary skilled in the art would determine that the specification lacks support for radio link failure. Thus, it also lacks support for “transmit the radio link failure related information in response to the handover failure detection or the radio link failure detection” and “transmit the radio link failure related information in a case of the handover failure detection or the radio link failure detection”.
The incorporating of the broader term, radio link failure, into the claims would read on terms beyond the scope of the applicant’s claimed invention as originally filed. Applicant’s specification does not state that any of the “the mobile radio terminal is unable to receive a radio signal from a radio base station and user communications are forcibly shut off and information indicating that the mobile radio terminal is unable to make an outgoing call to another mobile radio terminal” are examples of radio link failure. Therefore, examiner respectfully disagrees and asserts that there is not sufficient detail that would enable one skilled in the art to reasonably conclude that the inventor had possession of the claimed features. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-29, 33-34, 37-38, 41-42, 45-46 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
No support in the specification could be found concerning the clauses “detect . . . a radio link failure”,  "transmitter configured to transmit radio link failure related information" and “wherein the radio link failure related information includes a value” , as recited in amended claims 18, 21, 23, 26, 27 and 29,
The specification (PG-PUB 2019/0239102, Par. 16, 42, 57 and 59) describes “handover failure and information indicating a communication throughput”, “A map of information that is acquired when a handover failure occurs is useful for estimating a position where there is a coverage interruption between radio base stations”. 
handover failure is not equivalent to radio link failure. One skilled in the art would recognize that a handover failure occurs when a call is not handed over (or transferred) from a source base station to a target base station. However, a “radio link failure” is a broad term and it could mean RRC connection deficiency or 5G connection issues among other things. MPEP specifically states that:
Broadening a limitation (e.g., using the term radio link failure instead of the term handover failure) raises an issue regarding whether the inventor had possession of a broader, more generic invention.  (See MPEP 2163, particularly, 2163.05).
One skilled in the art would recognize that the Radio link failure could also cover many other communication failures, e.g., Radio Link Failure can also include RRC connection failure in LTE system and a link failure concerning a quality of a cell for indicating out-of-sync / in-sync status indications in 5G network. A radio link failure (RLF) is used in many other 5G connection terminologies. For example, the RLF or radio link failure has been gaining popularity in the 5G networks and include many aspects of 5G communication. Therefore, there is a difference between Radio Link Failure and the terms specified in the specification e.g., “unable to receive a radio signal from a radio base station”, “user communications are forcibly shut off”, “information indicating that the mobile radio terminal is unable to make an outgoing call to another mobile radio terminal” and “handover failure”. 
The specification does not even indicate the phrase “radio link failure”. Examiner made an earnest attempt and searched the specification to find any descriptions of the limitations: “detect . . . a radio link failure”,  "transmitter configured to transmit radio link failure related information" and “wherein the radio link failure related information includes a value” , as recited in amended claim 18 and other independent claims. But did not find any reasonable description of the above newly added limitations. 
Therefore, based on the fact that the claim includes a broader term than in the specification and on the fact that one skilled in the art would recognize that the radio link failure  also refers to RRC deficiencies in LTE and  out-of-sync / in-sync status indications in 5G networks, 
Additionally, no support in the specification could be found concerning the clauses “wherein the radio link failure related information includes information indicating time elapsed since the handover failure detection or radio link failure detection”,  " transmit the radio link failure related information in response to the handover failure  detection or the radio link failure detection " and “the transmitter is configured to transmit the radio link failure related information in a case of the handover failure detection or radio link failure detection”, and “radio link failure related information  includes a value of the received quality based on the first measurements and the ratio based on the second measurements”. Applicant has indicated that “Support for the new claims is provided by at least p. 10, lines 3-14 , p. 11, lines 1-12, and p. 13, line 3 - p. 14, line 7 and FIG. 6 of the original Specification”.
However, after a careful study of the specification, it was determined that no support was found for the limitations of dependent claims 32, 34-36, 38-40, 42-44, 46-48, 50-52 and 54-55.
However, the specification does not reasonably provide support for limitation, “radio link failure” and “radio link failure related information. As mentioned above, a handover failure is not equivalent to radio link failure. One skilled in the art would recognize that a handover failure occurs when a call is not handed over (or transferred) from a source base station to a target base station, but the call is not dropped and the connection still could be maintained with the source base station. However, a radio link failure is a broader term that handover failure and it can occur with RRC link failures of LTE and or 5g networks. Therefore, there is a difference between the handover failure and the radio link failure. Further, no support is found in describing the “elapsed time since the handover failure detection or handover failure detection” in the specification. In fact, there no mention of “elapsed time” in the specification. While the specification merely indicates the time that the handover failure occurred, the specification does not describe the reasonable description to show support for such elapsed time since the . . . radio link failure. Examiner made an earnest attempt to contact applicant’s presentative in order to discuss the 112(a) matter above and thereby expedite prosecution, however, it did not result in an allowance/communication. 
Other independent claims, namely 21, 23, 26, 27 and 29 have been amended to include same new matter as independent claim 18.
Therefore, the independent claims 18, 21, 23, 26, 27 and 29 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Dependent claim 19-20, 22, 24-25, 28 and 33, 34, 37-38, 41-42, 45-46 and 57 are rejected for being based upon independent claim 18 21, 23, 26, 27 and 29.
Examiner made an earnest attempt and communicated with applicant’s presentative in order to discuss the 112(a) matter above and thereby expedite prosecution, however, it did not in overcoming the rejections. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

Claims 18-29, 33-34, 37-38, 41-42, 45-46 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wingrowicz (US 20040203717) in view of Berglund (US 20020032030), and further in view of Veerasamy (US 2004/0203855), and further in view of Yoshida (US 2002/0068588).
 	Referring to claim 18, Wingrowicz discloses a mobile radio terminal (par. 24, “Mobile Station”), comprising:
a receiver configured to receive one or more signals from a base station (Par. 24, lines 4-10, ”radio measurements being performed by MS may comprise Channel Quality Measuremnrt (CQM) which … comprise the measurement of the downlink Bit-Error-Rate”, note that downlink signals are the signals transmitted from a base station to the mobile station, thus, the mobile station’s receiver is configured to receive one or more signals from a base station. Further note that the MS receive downlink signals, thus, it must have a receiver); 
a processor configured to:
perform first measurements of a received quality of the one or more signals and second measurements of one or more signals (Par. 24, lines 4-14, ”MS may comprise Channel Quality Measuremnrt (CQM) which … comprise the measurement of the downlink Bit-Error-Rate and downlink Signal Strength”, note that that the MS makes a first measurement that includes measurement of the downlink Bit-Error-Rate (equivalent to first measurements) and the MS makes measurements of downlink signal strength (equivalent to second measurements of one or more signals); 
detect a handover failure or radio link failure after or during the first measurements and second measurements (Par. 4, 23, 24, “to have a mapping of the location where radio data (also called radio related event, such as for example the dropped call(s), the handoff failure(s)) that occur within a cell”, note that handoff failures and/or dropped calls are being mapped locations, thus, the handover failure or 
a transmitter configured to transmit radio link failure related information after the handover failure detection or the radio link failure detection (Par. 30, 24, “timestamp indicating the time when the measurements have been performed”, Par. 35, “to attach location information to radio quality parameters”, “method that correlates, or adds, location information to radio quality parameters, such as for example the uplink BER and uplink SS, to the drop calls, the no page response, the handoff failures, etc.", "the MS reports to a serving Base Station (BS) the radio measurements", note that based on a broad interpretation, the radio measurement sent by the mobile station is a radio link failure related information. Further, the location information and quality parameters are interpreted as handover failure related information. One skilled in the art would recognize that radio quality information and location are related to dropped calls or handover failure or radio link failure because when the radio link quality with source BS is poor, the handoff (or the radio link) fails, Thus, measurements reports or Channel Quality Measurements (CQM) sent by MS is handover failure or radio link failure related information. Further, note that the handover failure related information is transmitted at a frequency of about one second (Par. 24, lines 14-15), thus, the handover failure related information would be both before and after the handoff attempt or before or after handoff failure. Alternatively, location information where the radio link failure occurred is interpreted as radio link failure related information, e.g., see Par. 23, “mapping of the location where radio data (also called radio related event, such as for example the dropped call(s), the handoff failure(s)) that occur”.),
wherein the radio link failure related information includes a value of the received quality based on the first measurements and the second measurements collected by the mobile radio terminal up to a a frequency of about one second”, note that one skilled in the art would recognize the BER or CQM in wireless or electronic communication is represented by a value, e.g., a group of bits. Further, note that in Wingrowicz, the measurements are performed every 1 second periodically. Thus, the radio measurements reported by the MS to the base station (which reads on radio link related information) is transmitted to the base station every 1 second, which would cover “up to the moment of handover failure detection or radio link failure”. Further, note that claim language does not indicate the link failure triggers the link related information.  Thus, the periodic transmitting at every second would read on sending the information up to the time of link failure).
		Wingrowicz is not relied on for the explicit limitation; the radio link failure related information includes information indicating a period of time elapsed since the handover failure detection or the radio link failure detection.
		In an analogous art, Veerasamy discloses the radio link failure related information includes information indicating a period of time elapsed since the handover failure detection or the radio link failure detection (Par. 35, “When service is restored, the mobile station establishes a session with RF coverage server and relays the GPS position and/or time information”. Par. 8, “determining a drop time at which the ongoing call is dropped by the mobile station and storing the drop time in the memory, wherein the controller is further capable of transmitting the drop time over the wireless network to the server”. Par. 9, “the apparatus . . . determines the geographic location and the drop time”.   Par. 12, “determining a service loss time at which the ongoing call is dropped”.  Note the mobile device sends the location and time information when the call was dropped. In paragraph 12, the service loss time during dropped call is reported, which reads on a period of time elapsed). Veerasamy also discloses transmitting radio link failure related information after the handover detection or radio link failure detection (Par. 35, “When service is restored, the mobile station establishes a session with RF coverage server and relays the GPS position and/or time information”. Note the both location and time are equivalent to radio link failure related inforamtion).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the combination, by incorporating the teachings of Veerasmay in the format claimed, such that radio link failure related information e.g., location and timing of the dropped call is transmitted to the network after the radio failure event, for the purpose of building a map of the RF holes that includes specific locations and times that the link failure happed so that a solution can be determined e.g., adding an additional antenna in the RF hole zone.
Wingrowicz’s does not explicitly disclose detect a handover failure or a radio link failure by the mobile radio terminal after or during the measurements of the received quality of the one or more signals. 
In an analogous art, Berglund discloses detect a handover failure or radio link failure by the mobile radio terminal after or during the measurements of the received quality of the one or more signals (Note the claim language includes the alternative limitation phrase “or radio link failure”. Therefore it is sufficient for prior art to disclose only one of the alternative limitations, in this case, handover failure. See Par. 42, “If a preset timer expires or the establishment of acknowledge mode on the new channel fails, the mobile station returns to the old channel, initiates an establishment of acknowledge mode and then transmits a Handover Failure message containing the failure reason”. Par. 46, “The mobile station sends the Handover Failure message”. Par. 40, The Handover Complete message tells the network that the handover has been successful. After receiving a Handover Complete message the system erases the allocation of the old channel, thus the old channel hereafter is free to be used by another user).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the mobile device of Wingrowicz, by incorporating the teachings of Berglund in the format claimed, for 
		Wingrowicz is not relied on for the explicit limitation, second measurements being of a ratio based on the one or more signals and an interference.
		However, one skilled in the art would recognize that the signal to noise measurements (or claimed “a ratio based on the one or more signals and an interference”) is well-known in the art, as shown below by Yoshida. Although Wingrowics’ BER could be due to interference, Yoshida is used in the rejection for the above limitation.
		In an analogous art, Yoshida discloses second measurements of a ratio based on the one or more signals and an interference (Par. 70, “the base station 204 always transmits a pilot channel signal 604 toward mobile stations in the radio sector of itself. Each mobile station receives the pilot channel signal, measures the C/I (Carrier-to-Interference) ratio, determines a forward link transmission rate according to the C/I ratio (step 605), and notifies the base station of the rate”. Note that C/I (Carrier-to-Interference) ratio is equivalent to measurements of a ratio based on the one or more signals and an interference, which is signal to noise ration measurement).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the mobile device of the combination, by incorporating the teachings of Yoshida in the format claimed, for the purpose of determining a quality of signal that is based on the additional parameter of interference, so that a specific solution can be determined to eliminate the interference and thereby reduce handover failure or radio link failure.
Claims 23 and 26 recites features analogous to the features of claim 18, with the exception that claim 23 is a method claim and thus, broader than claim 18 which is a device claim including processor and memory thus. Similarly, claim 26 is a non-transitory storage medium that is equivalent to processor 
Referring to claim 21, Wingrowicz discloses a base station (Par. 24, MS reports to a “serving base station (BS)”), comprising:
a transmitter configured to transmit one or more signals to a mobile radio terminal (Par. 24, lines 4-10, ”radio measurements being performed by MS may comprise … the measurement of the downlink Bit-Error-Rate”, note that downlink signals are the signals transmitted from a base station to the mobile station, thus, the base station transmits signals to the MS) performing first measurements of a received quality of the one or more signals and second measurement of one or more signals (Par. 24, lines 4-14, ”MS may comprise Channel Quality Measuremnrt (CQM) which … comprise the measurement of the downlink Bit-Error-Rate and downlink Signal Strength”, note that that the MS makes a first measurement that includes measurement of the downlink Bit-Error-Rate (equivalent to first measurements) and the MS makes measurements of downlink signal strength (equivalent to second measurements of one or more signals); and 
a receiver configured to receive radio link failure related information from the mobile radio terminal after a handover failure or a radio link failure detection (Note that because of the alternative claim language “or”, it is sufficient for prior art to disclose only one of the alternative, e.g., handover failure. See Par. 30, 24, “timestamp indicating the time when the measurements have been performed”, Par. 35, “to attach location information to radio quality parameters”, “method that correlates, or adds, location information to radio quality parameters, such as for example the uplink BER and uplink SS, to the drop calls, the no page response, the handoff failures, etc.", "the MS reports to a serving Base Station (BS) the radio measurements", note that based on a broad interpretation, the radio measurement sent by the mobile station is a handover failure related information. One skilled in the art would recognize that radio quality information correlates with location and handoff failure because when the radio link dropped call(s), the handoff failure(s)) that occur within a cell”, note that handoff failures and/or dropped calls are being mapped locations, thus, the handover failure or radio link failure is detected in order to be mapped to other relevant elements. With regards to “after the first measurements”, note that as shown in figure 1, in block 100 the MS performs radio measurements, thus, the detection of handover failure or radio link failure would happen after MS performs the radio measurements);
wherein the radio link failure related information includes a value of the received quality based on the first measurements and the second measurements collected by the mobile radio terminal up to a moment of the handover failure detection or the radio link failure detection (Par. 23, 24, 4, “MS reports the radio measurements to the serving Base Station (BS). Typically, the MS reports to a serving Base Station (BS) the radio measurements … a frequency of about one second”, note that one skilled in the art would recognize the BER or CQM in wireless or electronic communication is represented by a value, e.g., a group of bits. Further, note that in Wingrowicz, the measurements are performed every 1 second periodically. Thus, the radio measurements reported by the MS to the base station (which reads on radio link related information) is transmitted to the base station every 1 second, which would cover “up to the moment of handover failure detection or radio link failure”. Further, note that claim language does not indicate the link failure triggers the link related information.  Thus, the periodic transmitting at every second would read on sending the information up to the time of link failure).
the radio link failure related information includes information indicating a period of time elapsed since the handover failure detection or the radio link failure detection.
		In an analogous art, Veerasamy discloses the radio link failure related information includes information indicating a period of time elapsed since the handover failure detection or the radio link failure detection (Par. 35, “When service is restored, the mobile station establishes a session with RF coverage server and relays the GPS position and/or time information”. Par. 8, “determining a drop time at which the ongoing call is dropped by the mobile station and storing the drop time in the memory, wherein the controller is further capable of transmitting the drop time over the wireless network to the server”. Par. 9, “the apparatus . . . determines the geographic location and the drop time”.   Par. 12, “determining a service loss time at which the ongoing call is dropped”.  Note the mobile device sends the location and time information when the call was dropped. In paragraph 12, the service loss time during dropped call is reported, which reads on a period of time elapsed). Veerasamy also discloses transmitting radio link failure related information after the handover detection or radio link failure detection (Par. 35, “When service is restored, the mobile station establishes a session with RF coverage server and relays the GPS position and/or time information”. Note the both location and time are equivalent to radio link failure related inforamtion).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the combination, by incorporating the teachings of Veerasmay in the format claimed, such that radio link failure related information e.g., location and timing of the dropped call is transmitted to the network after the radio failure event, for the purpose of building a map of the RF holes that includes specific locations and times that the link failure happed so that a solution can be determined e.g., adding an additional antenna in the RF hole zone.
by the mobile radio terminal after or during the measurements of the received quality of the one or more signals. 
In an analogous art, Berglund discloses detect a handover failure or radio link failure by the mobile radio terminal after or during the measurements of the received quality of the one or more signals (Note the claim language includes the alternative limitation phrase “or radio link failure”. Therefore it is sufficient for prior art to disclose only one of the alternative limitations, in this case, handover failure. See Par. 42, “If a preset timer expires or the establishment of acknowledge mode on the new channel fails, the mobile station returns to the old channel, initiates an establishment of acknowledge mode and then transmits a Handover Failure message containing the failure reason”. Par. 46, “The mobile station sends the Handover Failure message”. Par. 40, The Handover Complete message tells the network that the handover has been successful. After receiving a Handover Complete message the system erases the allocation of the old channel, thus the old channel hereafter is free to be used by another user).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the mobile device of Wingrowicz, by incorporating the teachings of Berglund in the format claimed, for the purpose of informing the base station promptly, so that the handover failure or radio link failure be associated with an area having poor signal quality, and further for the overall purpose of identifying trouble spots and radio holes, and thereby providing an efficient communication system.
		Wingrowicz is not relied on for the explicit limitation, second measurements being of a ratio based on the one or more signals and an interference.
		However, one skilled in the art would recognize that the signal to noise measurements (or claimed “a ratio based on the one or more signals and an interference”) is well-known in the art, as shown below by Yoshida. Although Wingrowics’ BER could be due to interference, Yoshida is used in the rejection for the above limitation.
In an analogous art, Yoshida discloses second measurements of a ratio based on the one or more signals and an interference (Par. 70, “the base station 204 always transmits a pilot channel signal 604 toward mobile stations in the radio sector of itself. Each mobile station receives the pilot channel signal, measures the C/I (Carrier-to-Interference) ratio, determines a forward link transmission rate according to the C/I ratio (step 605), and notifies the base station of the rate”. Note that C/I (Carrier-to-Interference) ratio is equivalent to measurements of a ratio based on the one or more signals and an interference, which is signal to noise ration measurement).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the mobile device of the combination, by incorporating the teachings of Yoshida in the format claimed, for the purpose of determining a quality of signal that is based on the additional parameter of interference, so that a specific solution can be determined to eliminate the interference and thereby reduce handover failure or radio link failure.
Claims 27 and 29 recite features analogous to the features of claim 21, with the exception that claim 27 is a method claim and claim 18 is a device claim including processor and memory thus, broader than claim 21. Similarly, claim 29 is a non-transitory storage medium that is equivalent to processor and memory in claim 21. Accordingly, they are rejected for the same reasons as set forth above.
Referring to claim 19, the combination of Wingrowicz/Berglund/Veerasamy/Yoshida discloses the mobile radio terminal according to claim 18, and further disclose the processor obtaining location information indicating a location of the mobile radio terminal, (Wingrowicz, Par. 12, 9, “determine the exact geographic location of a mobile unit”.  Wingrowicz, Par. 24, “to associate the radio related data with location information in order to determine the precise location where radio related problems occurs within the cells of the network. For this purpose, for each radio measurement (CQM) or radio Quality parameter that needs to be associated with the location, the RNM sends a position request to a Positioning Device Equipment (PDE), action 112, to which the PDE responds by returning, action 114, 
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the combination, such that the mobile terminal itself would determine its location and send it the base station its location information, for the purpose of relieving the network from location determination and further for associating locations to RF holes and allowing the network to build a database of weak signal areas in order to allocate additional resources in the weak signal points.
Referring to claim 22 , the combination of Wingrowicz/Berglund/Veerasamy/Yoshida discloses the mobile radio terminal according to claim 21, and further disclose the wherein the radio ink failure related information further includes location information indicating a location of the mobile radio terminal (Wingrowicz, Par. 12, 9, “determine the exact geographic location of a mobile unit”.  Wingrowicz, Par. 24, “to associate the radio related data with location information in order to determine the precise location where radio related problems occurs within the cells of the network. For this purpose, for each radio measurement (CQM) or radio Quality parameter that needs to be associated with the location, the RNM sends a position request to a Positioning Device Equipment (PDE), action 112, to which the PDE  Veerasamy Par. 34, 35, “determine its positon in the event that a call is dropped”).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the combination, such that the mobile terminal itself would determine its location and send it the base station its location information, for the purpose of relieving the network from location determination and further for associating locations to RF holes and allowing the network to build a database of weak signal areas in order to allocate additional resources in the weak signal points.
	Claim 28 recites features analogous to the features of claim 22, thus, it is rejected for the same reasons as set forth above.
Claim 24 recites features analogous to the features of claim 19, thus, it is rejected for the same reasons as set forth above.
Referring to claim 20, the combination of Wingrowicz/Berglund/Veerasamy/Yoshida discloses the mobile radio terminal according to claim 18, and further discloses the processor is further configured to detect a time at which the handover failure occurred or the radio link failure occurred (Veerasamy, Par. 7 and 8, 34 and 35, “a controller, coupled to the memory, capable of determining a geographic location of the mobile station at the time an ongoing call is dropped by the mobile station and storing the geographic location in the memory, wherein the controller is further capable of establishing a connection with the server at a later point … and transmitting the geographic location over the wireless network to the server”,  Veerasamy, Par. 8-10, 35, 44, “the controller is further capable of determining a drop time at which the ongoing call is dropped by the mobile station and storing the drop time in the memory, wherein the controller is further capable of transmitting the drop time over the wireless network to the server”, “data file 281 indicates the location and time of mobile station 111 at the time that service and/or a call was dropped”, note a handover failure is analogous to a call drop or call failure, thus, one skilled in the art 
		Therefore, considering Wingrowicz’s disclosures of the sending performance measurements by a MS, Berglund’s handover failure detection and Veerasmy’s teachings of detecting the timing of a call drop, it would have been obvious to one of ordinary skills in the art at the time of invention to modify the combination, such that the measurement reports would also include the timing of the handover failure for the purpose of associating the handover failures with the specific time and building a mapping of the locations corresponding to time, for the overall purpose of identifying trouble spots and holes at the times they occur.
Claim 25 recites features analogous to the features of claim 20, thus, it is rejected for the same reasons as set forth above.
Referring to claim 33, the combination of Wingrowicz/Berglund/Veerasamy/Yoshida discloses the mobile radio terminal according to claim 18, and further discloses the receiver is configured to receive trigger information (Veerasamy, FIG. 4, Par. 61, “Report call drop”, note that the BS 101 sends to the MS 111 a request to “report call drop” information. This receiving of the request for call drop information is equivalent to receiving a trigger), and 
wherein the transmitter is configured to transmit the radio link failure related information in a case where the receiver receives the trigger information (Veerasamy, FIG. 4 and Par. 61, 34-35, SPECIAL REG MSG. note that the MS sends the special REG MSG at step 410 in case a case where the trigger is received. Further, note that the trigger is received in step 405 and report is transmitted in step 410. Par. 34-35 describe that the message of 410 is the radio link failure related information).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the combination, by incorporating the teachings of Veerasmy in the format claimed, such that radio link failure related information e.g., location and time information be transmitted in case that the base station 
Referring to claim 34, the combination of Wingrowicz/Berglund/Veerasamy/Yoshida discloses the mobile radio terminal according to claim 18,, wherein the transmitter is configured to transmit the radio link failure related information in response to the handover failure  detection or the radio link failure detection (Veerasamy, FIG. 4 and Par. 34-35, “when service is restored, the mobile station established a session . . . and relays the GPS position and/or time”. Note the GPS positon and time are equivalent to radio link failure related information. Par. 61-62, “ SPECIAL REG MSG. note that the MS sends the special REG MSG at step 410 in case a case where the trigger is received. Further, note that the trigger is received in step 405 and report is transmitted in step 410. Par. 34-35 describe that the message of 410 is the radio link failure related information).
		It would have been obvious to one of ordinary skills in the art at the time of invention to modify the combination, by incorporating the teachings of Veerasmay in the format claimed, such that radio link failure related information e.g., location and time information be transmitted in case that the base station sends a trigger or request, for the purpose of using well-known methods and techniques and further, for sending the radio link failure related information only when requested or triggered, thus, reducing redundant or repetitive failure reporting.
Dependent claims 37-38 recite features analogous to the features of claims 33-34 respectively. Thus, they are rejected for the same reasons as set forth above.
Dependent claims 41-42 recite features analogous to the features of claims 33-34 respectively. Thus, they are rejected for the same reasons as set forth above.
Dependent claims 45-46 recite features analogous to the features of claims 33-34 respectively. Thus, they are rejected for the same reasons as set forth above.
a frequency of about one second”, note that one skilled in the art would recognize the BER or CQM in wireless or electronic communication is represented by a value, e.g., a group of bits. Further, note that in Wingrowicz, the measurements are performed every 1 second periodically. Thus, the radio measurements reported by the MS to the base station (which reads on radio link related information) is transmitted to the base station every 1 second, which would cover “up to the moment of handover failure detection or radio link failure”. Further, note that claim language does not indicate the link failure triggers the link related information.  Thus, the periodic transmitting at every second would read on sending the information up to the time of link failure. Also see Yoshida, Par. 70, “Each mobile station receives the pilot channel signal, measures the C/I (Carrier-to-Interference) ratio, determines a forward link transmission rate according to the C/I ratio (step 605), and notifies the base station of the rate”. Note that C/I (Carrier-to-Interference) ratio is equivalent to measurements of a ratio based on the one or more signals and an interference, which is signal to noise ration measurement).
Knowing the fact that Wingrowicz teaches the “determining of the value of the received quality is based on the first measurements and the ratio based on the second measurements collected by the mobile radio terminal up to the moment of the handover failure detection or the radio link failure detection” and that the fact that Yoshida discloses that the second measurement includes a carrier to interference ratio, it would have been obvious to one of ordinary skills in the art at the time of invention to modify the mobile device of the combination, by incorporating the teachings of Yoshida in the format 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644